I concur in the dissent of Judge Offutt. The construction given in the dissent prevents, in my judgment, the amendment of the statute from being unconstitutional. The question at bar was not the one decided in Branch v. Indemnity Ins. Co., 156 Md. 487,144 A. 696. While it is true the opinion in that case supports the majority view on this appeal, yet the language of that opinion is broader than the point for decision, and so the court should not be concluded by a statement which was not required for the decision, and comprehended a subject-matter to which the mind of the court was not necessarily addressed. It is a grave departure from precedent and authority to hold that a jury trial, as known to the common law, is no longer an indispensable prerequisite to the constitutionality of the Workmen's Compensation Law. Frazier v. Leas, 127 Md. 576, 96 A. 764;Solvuca v. Ryan  Reilly Co., 131 Md. 281, 101 A. 710. *Page 529